                         Case 3:17-cv-00627-MMD-WGC Document 46 Filed 12/20/18 Page 1 of 2




                       1   TORY M. PANKOPF (SBN 7477)
                       2   TORY M. PANKOPF, LTD.
                           748 S Meadows Parkway, Suite 244
                       3   Reno, Nevada 89521
                           Telephone: (775) 384-6956
                       4   Facsimile: (775) 384-6958
                       5   Attorney for Defendant,
                           RODNEY COFFMAN
                       6
                       7
                       8
                       9
                                                         UNITED STATES DISTRICT COURT
                      10
                                                              DISRICT OF NEVADA
                      11
                      12
                      13     NATIONSTAR MORTGAGE, LLC, dba
                             MR. COOPER                                   CASE NO: 3:17-cv-00627-MMD-WGC
                      14
                                            Plaintiff,       STIPULATION AND ORDER TO
                      15     v.                              EXTEND TIME FOR DEFENDANT
                                                             RODNEY COFFMAN, TO FILE
                      16     STONEFIELD HOMEOWNERS
                             ASSOCIATION and RODNEY COFFMAN, RESPONSE TO PLAINTIFF’S MOTION
                      17                                     FOR, SUMMARY JUDGMENT
                                       Defendants.
                      18                                      (SECOND REQUEST)
                      19                                                  Local Rule 6-1
                      20
                      21          Defendant, RODNEY COFFMAN (“Defendant” or “Coffman”), by and through his
                      22   attorney, Tory M. Pankopf, of the Law Offices of Tory M. Pankopf, Ltd., and Plaintiff,
                      23   NATIONSTAR MORTGAGE, LLC (“Plaintiff” or “Nationstar”), by and through its attorney,
                      24   Donna Wittig, of Akerman, LLP, pursuant to Local Rule 6-1 stipulate to an extension of
                      25   Coffman’s time to respond to Nationstar’s motion for summary judgment.
                      26
                      27
                      28
     Law Offices of
Tory M. Pankopf, Ltd.
                                                                 -1-
 748 S Meadows Parkway
         Suite 244
                                                STIPULATION AND ORDER TO EXTEND TIME
   Reno, Nevada 89509
      (775) 384-6956
                         Case 3:17-cv-00627-MMD-WGC Document 46 Filed 12/20/18 Page 2 of 2




                       1                                               RECITALS
                       2          1.      Defendant’s Response is due December 20, 2018.
                       3          2.      On Monday, December 17, 2018, Defendant filed a motion for a 3-day extension
                       4   of time to file his Response to December 20, 2018 which was granted;
                       5          3.      Defendant’s reply is due today, December 20, 2018.
                       6          4.      In addition to working on Defendant’s Response, Counsel has had to balance a
                       7   hearing in Minden set for tomorrow morning which pertains to a motion noticed on shortened

                       8   time. The response to the motion is to be emailed to counsel today, December 19. The reply is

                       9   to be filed in the morning prior to the hearing;

                      10          5.      Accordingly, Counsel for Defendant requests a brief extension through Monday,

                      11   December 24, in which to file his Response;

                      12          6.      As indicated, this is Defendant's second request for an extension of time to file his

                      13   Response;

                      14          7.      Plaintiff’s Reply will be due on January 18, 2019.

                      15          8.      This stipulation is made in good faith and not for purposes of delaying the ultimate

                      16   resolution of this case, and the parties will not be prejudiced by this request for extension of time.

                      17                                       IT IS SO STIPULATED.
                           DATED this 20th day of December 2018.
                      18
                      19    AKERMAN LLP                                        TORY M. PANKOPF, LTD.

                      20    /s/ Donna Wittig                                   /s/ Tory M. Pankopf
                            DONNA WITTIG, ESQ.                                 TORY M. PANKOPF, ESQ.
                      21    Nevada Bar No. 11015                               Nevada Bar No. 7477
                            1635 Village Center Circle, Suite 200              748 S Meadows Pkwy, Suite 244.
                      22    Las Vegas, Nevada 89134                            Reno, Nevada 89521
                      23    Attorneys for Plaintiff The Bank of New York       Attorneys for Defendant Rodney Coffman
                      24    Mellon f/k/a The Bank of New York

                      25     DATED THIS 26th day of December 2018.
                      26
                      27                                                        MIRANDA M. DU
                                                                                UNITED STATES DISTRICT JUDGE
                      28
     Law Offices of
Tory M. Pankopf, Ltd.
                                                                   -2-
 748 S Meadows Parkway
         Suite 244
                                                  STIPULATION AND ORDER TO EXTEND TIME
   Reno, Nevada 89509
      (775) 384-6956
